DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay et al. US Publication 2012/0089037 (hereinafter Bishay) in view of Arne et al. US Patent 9,439,566 (hereinafter Arne) and in further view of Baker et al. US Publication 2008/0139953 (hereinafter Baker).
Regarding claims 1 and 4, Bishay discloses an electrocardiography monitor (Figure 1), comprising: a sealed housing comprising one end wider than an opposite end of the sealed housing (Figure 1 elements 42 and 44); electronic circuitry comprised within the sealed housing (Figures 3 and 6 and elements 43 and 71), comprising an electrographic front end circuit to sense electrocardiographic signals ([0016][0057] at 71); and a micro-controller interfaced to the electrocardiographic front end circuit to sample the electrocardiographic signals ([0057] both 71 and 75 together perform this function), but is silent on the buzzer.
Arne teaches an ECG monitoring patch that includes the front end ECG processing circuitry and microcontroller (column 6 lines 11-51) as well as a buzzer comprised within the housing to output feedback to a wearer of the sealed housing (element 318 which includes providing vibration/tactile feedback to the user, see also column 15 lines 54-62). It would have been obvious to the skilled artisan before the effective filing date to utilize the buzzer as taught by Arne with the device of Bishay in order to allow communication to the wearer.
Bishay is silent on a battery external to and positioned under the housing. Baker teaches an ECG monitoring device that includes electronic circuitry being powered by a battery external to and positioned under the housing, where the housing is shaped for placement over the battery (batteries 204 that interface electrically to the monitoring unit with its associated circuitry in housing 102 via traces 412-413; where “over” and “under” are simply read as above a level or layer higher than [or lower than]” as per the Oxford dictionary; the housing being physically taller in the “Y” axis is being considered “shaped”, see Figure 1C). It would have been obvious to the skilled artisan before the effective filing date to utilize the external battery location as taught by Baker with the device of Bishay as predictable results would have ensued (easier replacement/recharging of the batteries).
Regarding claim 2, Bishay discloses a set of electrical contacts provided on a surface of the housing (elements 92a-b, 93a-b).
Regarding claim 3, Bishay discloses that at least a portion of the electrical contacts in the set establish an electrical connection with one or more electrodes for sensing the electrocardiographic signals (electrodes 48 connect to the contacts to connect to the monitor).
Regarding claim 5, Bishay discloses that the circuitry comprises an actigraphy sensor (element 78).
Regarding claim 7, Bishay discloses that corners of the housing are rounded (Figure 1 housing 42/44).
Regarding claim 8, Bishay discloses that the circuitry comprises flash memory configured to store the electrocardiographic signals (element 73, see also [0057]).
Regarding claim 11, Bishay discloses an electrocardiography monitor (see contents of rejected claim 1 regarding the housing and circuitry), but is silent on the buzzer and the second backing. Arne teaches utilizing the buzzer (as rendered obvious above) as well as a first then second backings each configured to receive the sealed housing (element 502, which is to be disposed of and 602 is to be reused; see also elements 202 and 204 at column 5 line 54 through column 6 line 11; the substrate, electrodes, and traces are disposed of and the electrodes shown in Figures 5-6 are separated and the electrodes within housing 602 are placed on a new substrate). It would have been obvious to the skilled artisan before the effective filing date to ultimately allow for the patch to be disposable and the electronics to be reusable as taught by Acre with the device of Bishay in order to drastically reduce cost while also allowing for a more sterile overall device using the new patches.
Bishay as mentioned above is silent on the battery positioning. Baker teaches an ECG monitoring device that includes positioning the battery (204) that powers the electronic circuitry (as mentioned above) under the housing (Figure 1C, where “under” is given the same interpretation as above simply being at a lower layer or level than the housing). It would have been obvious to the skilled artisan before the effective filing date to utilize the external battery location as taught by Baker with the device of Bishay as predictable results would have ensued (easier replacement/recharging of the batteries).
Regarding claim 12, see contents of rejected claim 2 above.
Regarding claim 13, see contents of rejected claim 3 above.
Regarding claim 14, see contents of rejected claim 4 above. “Fit” is being read in the context at the shape of the housing must simply not interfere with the battery and be over it. As such Baker at Figure 1C still meets this limitation given the broad language chosen to describe the unclaimed compartment built into the housing for receiving the battery. It would have been obvious to the skilled artisan before the effective filing date to utilize the external battery location as taught by Baker with the device of Bishay as predictable results would have ensued (easier replacement/recharging of the batteries).
Regarding claim 15, see contents of rejected claim 5 above.
Regarding claim 17, see contents of rejected claim 7 above.
Regarding claim 18, see contents of rejected claim 8 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of Arne and Baker, and in further view of Lee et al. US Publication 2014/0215246 (hereinafter Lee).
Regarding claims 6 and 16, Bishay, Arne, and Baker disclose the actigraphy sensor as mentioned above but is silent on the interrupt signal. Lee teaches an actigraphy sensor generates interrupt signals to the microcontroller based on a position of the housing ([0005][0028][0029] which details start-up protocol upon motion detection by the actigraphy sensor which is located within the housing). It would have been obvious to the skilled artisan before the effective filing date to utilize the actigraphy interrupt signal as taught by Lee with the device of Bishay in order to reduce power consumption when the user is not active over a threshold ([0005] of Lee). 
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishay in view of Arne and Baker, and in further view of Del Mar et al. US Patent 6,117,077 (hereinafter Del Mar).
Regarding claims 9-10 and 19-20, Bishay discloses that expansion ports were known ([0009]) but does not disclose them on their specific embodiments.  Del Mar (referenced by Bishay) specifically details an ECG monitoring device that includes an expansion port comprised in the circuitry via which an external device (electrodes 70, 72, 74, 76) interfaces to the microcontroller (element 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the expansion port as taught by Del Mar with the device of Bishay in order to allow for additional leads to be utilized increasing the accuracy of the ECG. 
Claim Interpretation
Claim 11 recites a further backing configured to receive the sealed housing upon removal from the backing. This details an intermediate method step. Given the claims are system claims, only the final product of the claim is being considered which includes a “further backing” receiving the sealed housing.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 11 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy and deficiencies in the prior art of record with respect to the battery location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794